—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about July 1, 1994, which denied defendant’s motion to strike the complaint or alternatively to compel plaintiff to respond to notices for discovery and inspection, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of granting the motion to the extent of directing plaintiff to answer interrogatories numbers 2, 8 and 16, and otherwise affirmed, without costs.
These three interrogatories seek information material and relevant to the issues in this action. Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Tom, JJ.